Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Stone on 8/15/2022.

The application has been amended as follows: 
In the specification, page 1, line 15, after “16/519,320” --(now U.S. Patent No. 10,675,458)-- has been inserted.
In claim 1, line 6, “the resulting spinal treatment site” has been replaced with --a resulting spinal treatment site--.
In claim 1, line 9, after “identified vertebral levels” --in the created open access-- has been inserted.
In claim 1, line 13, after “open access in the” --resulting-- has been inserted.
In claim 1, line 23 (the last line), “closing the open access” has been replaced with --closing the created open access--. 
In claim 2, line 3, “closing the open access” has been replaced with --closing the created open access--. 
In claim 3, line 3, “closing the open access” has been replaced with --closing the created open access--.
In claim 4, line 2, “closing the open access” has been replaced with --closing the created open access--.
In claim 5, line 2, “closing the open access” has been replaced with --closing the created open access--.
Claims 25-29 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is to Sachs (US 2012/0030488), and while Sachs discloses vertebral stabilization in combination with electrical therapy, Sachs does not disclose or fairly render unpatentable the combination of elements currently recited in the claims including stabilizing with two bilaterally-spaced fixation rods and performing the stabilizing and placing of a neurostimulation system at a dorsal root ganglion in a single and same created open access.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792